575 So. 2d 1389 (1991)
STATE ex rel. Benueth MORALES
v.
COURT OF APPEAL THIRD CIRCUIT.
No. 90-KH-1264.
Supreme Court of Louisiana.
March 28, 1991.
Granted. That portion of relator's sentence concerning the fine imposed is vacated for failure to comply with the provisions of La.C.Cr.P. art. 884 mandating that a sentence including a fine or costs shall provide that in default of payment thereof the defendant shall be imprisoned for a specified period not to exceed one year. The matter is remanded to the trial court for resentencing and for a determination of indigency. If relator is found to be indigent the trial court is ordered to delete only that portion of his sentence which provides for a jail term in the event of default of payment of the fine imposed. An indigent person may not be incarcerated because he is unable to pay a fine which is part of his sentence. Bearden v. Georgia, 461 U.S. 660, 103 S. Ct. 2064, 76 L. Ed. 2d 221 (1983). However, we note that La.C.Cr.P. art. 886 permits the state to enforce collection of the fine in the same manner as a money judgment in a civil case. State v. Conley, 570 So. 2d 1161 (La. 1990).
HALL, J., dissents.